Citation Nr: 1814730	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  16-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1. Entitlement to service connection for lung damage due to fire exposure.

2. Entitlement to service connection for scar tissue in the lungs. 

3. Entitlement to service connection for constant pneumonia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served honorably in the U.S. Navy from September 1954 to June 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The evidence of record does not demonstrate a diagnosis of lung damage due to fire exposure, scar tissue in the lungs, or constant pneumonia.


CONCLUSIONS OF LAW

1. The criteria for service connection for lung damage due to fire exposure has not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2. The criteria for service connection for scar tissue in the lungs has not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3. The criteria for service connection for constant pneumonia has not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).

Furthermore, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding "Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will make a determination based on the evidence of record.  

The Board notes that the Veteran has not been provided a VA examination.  Generally speaking, for a VA examination to be warranted the evidence of record must "indicate" that a current disability "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While this is a low evidentiary threshold; there still must be evidence indicating the existence of a current disability and possible association to military service, for example, medical evidence suggesting a possible nexus or credible evidence of ongoing complaints of pain or other symptoms capable of lay observation.  See McLendon, 20 Vet. App. at 83.  

The Veteran contends that he sustained lung damage and suffers residual effects due to an explosion and fire aboard the U.S.S. Bon Homme Richard (CVA-31).  Post-service treatment records, described in detail below, suggest no diagnosis of a lung disability during the pendency of the appeal, and thus the threshold in McLendon has not been met.  While McLendon establishes a low threshold, the holding makes abundantly clear that there is a threshold that must be met.  With no indication of a currently diagnosed lung disability, to include a disability manifested by lung damage due to fire exposure, scar tissue, and pneumonia, based on objective, expert medical evidence, the Board finds that the Veteran's lay contentions alone are insufficient to warrant a VA examination in this case.  See 38 C.F.R. § 3.159(c)(4) (2017); McLendon, 20 Vet. App. at 83; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection

The Veteran contents that his lungs were injured as a result of exposure to an explosion and fire that occurred on the U.S.S. Bon Homme Richard, probably in 1957.  See NOD (Nov. 2014).  The Veteran went on to state that this has resulted in chronic, lifelong problems with his lungs.  Id.  The Veteran further indicated that his quality of life has been severely impacted due to breathing challenges, wheezing and multiple cases of pneumonia occurring several times a year.  See Veteran's correspondence (May 2016).  He further opined to potential lung damage due to possible asbestos exposure in the Navy.  Id.  At the time of his May 2016 correspondence, he stated that he was sick again with a chest cold.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).  

A service connection claim must be accompanied by evidence demonstrating that the claimant has a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the pendency of the claim, even if the disability later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romansky v. Shinseki, 26 Vet. App. 289 (2013).

Military Personnel Records provide that the Veteran served aboard the U.S.S. Bon Homme Richard as a Fireman from September 1955 to November 1956, and then a Machinist's Mate from November 1956 to May 1958.

Service Treatment Records indicate that while aboard the USS Bon Homme Richard the Veteran received a chest x-ray in March 1956 and June 1957, and the results were negative.  There were no further notations regarding why these x-rays were performed.  A June 1958 Report of Medical Examination found normal lungs, listed no defects or diagnoses, and contained no remarks by the Veteran regarding any in-service medical events or concerns.  

Post-service records from Legacy Health and Sandy Adventist Health Clinic from August 1971 to November 2000 did not document a diagnosed lung disability, beyond regular occurrences of bronchitis.  Notably, these records ruled out pneumonia as a source of the Veteran's complaints for chest discomfort and dyspnea (i.e., shortness of breath).  At other times, these notes opined that there was no known etiology for the Veteran's complaints of chest discomfort or tightness.  By way of example, a July 1997 treatment note found uncertain etiology for the Veteran's complaints of on and off chest tightness with dyspnea and dry cough.  On physical examination, the lungs were clear; the doctor ruled out, in pertinent part, pulmonary pathology.  Another example, was a December 1997 treatment note where the Veteran complained of chest tightness, dyspnea, and cough.  Upon physical examination, there were lung sounds of wheezing, and a pulmonary functioning test revealed moderate airway obstruction.  The doctor gave the assessment of persistent cough with chest discomfort, dyspnea, and fatigue probably secondary to airway obstruction.

VA Treatment records from the Portland VA Medical Center from March 1995 to April 2014 did not document a diagnosis, complaint, or treatment of a lung disability.  To the contrary, for example, an April 2000 VA Primary Care Note stated that the Veteran had no history of any chronic illnesses.  On physical examination, the lungs were clear. 

The Board notes that in the November 2014 Notice of Disagreement the Veteran indicated that he was in the process of obtaining additional medical information of "an actual diagnosis" regarding his lungs.  However, no such information was received during the pendency of this claim, and thus the Board will make its determination based on the evidence of record. 

As noted above, service connection requires a showing of a current disability.  See Brammer, 3 Vet. App. 223.  A current disability is shown if the claimed disorder is documented at the time of filing the claim or while the claim is pending.  See McClain, 21 Vet. App 319.  Since the filing the claim in July 2013, there is no indication of a diagnosed lung disorder, to include a disability manifested by lung damage due to fire exposure, scar tissue, and pneumonia. Even the Veteran by his November 2014 Notice of Disagreement acknowledged the absence of a diagnosis in the medical evidence of record.  In addition, the Board is cognizant of the Veteran's self-reported chest cold in May 2016; however, the Board cannot treat this as a current disability as a cold is not a chronic disorder for which Congress envisioned service connections to be granted.  Based on the evidence of record, the Veteran's claim for various lung disorders cannot be established as the evidence does not sufficiently show that Veteran had a current disability during the pendency of his claim.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321; Romansky, 26 Vet. App. at 289.

Furthermore, the Board acknowledges that the Veteran has a documented history of chest discomfort, shortness of breath, coughing and wheezing.  However, a symptom alone does not constitute a disability without an identified etiology for the symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding pain alone, without diagnosed or identifiable underlying condition, does not constitute disability for grant of service connection); dismissed in part and vacated in part on other grounds, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

While the Board acknowledges that such things as chest discomfort, shortness of breath, coughing and wheezing are symptoms that a lay person can perceive, and thus the Veteran is competent and credible to report the existence of such symptomology; the Veteran is not competent to attribute a diagnosis as to the etiology of these symptoms and their connection to active duty because this requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a lung disability or illness are matters not capable of lay opinion, and require medical expertise. 

The Board finds that the preponderance of the evidence is against each of these service connection claims, and the claims must each be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lung damage due to fire exposure is denied.

Service connection for scar tissue in the lungs is denied.

Service connection for constant pneumonia is denied.




____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


